Case 1:21-cv-05067-AMD-TAM Document 28 Filed 09/13/21 Page 1 of 1 PageID #: 246

                       CIVIL CAUSE FOR Motion Hearing by Telephone

 BEFORE JUDGE: Eric Komitee, U.S.D.J.
 DATE: 9/13/2021
 TIME IN COURT: 2 Hrs.


 DOCKET NUMBER: CV 21-5067
 TITLE: Does, et al v. Hochul, et al

 COURT REPORTER: Electronically recorded
 FTR LOG:

 APPEARANCES:

        Plaintiffs:                    Daniel Schmid, Horatio Mihet
        State Defendants:              Seth Farber
        Trinity Health, Inc.:          Jacqueline Polito
        N.Y. Presbyterian:             Liza Velazquez
        Westchester Medical Ctr:       Marc Sittenreich



 SUMMARY: Discussion held. Decision reserved.
